Filed Pursuant to Rule 424 (b) (3) Registration No. 333-208683 3,774,122 Shares Common Stock This prospectus relates to the sale of up to 3,774,122 shares of our common stock by Aspire Capital Fund, LLC.Aspire Capital is also referred to in this prospectus as the selling stockholder. The prices at which the selling stockholder may sell the shares will be determined by the prevailing market price for the shares or in negotiated transactions. We will not receive proceeds from the sale of the shares by the selling stockholder.However, we may receive proceeds of up to $15 million from the sale of our common stock to the selling stockholder, pursuant to a common stock purchase agreement entered into with the selling stockholder on December 21, 2015, including proceeds that we have already received thereunder.
